Citation Nr: 9914293	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-32 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served in the American Merchant Marine in 
Oceangoing Service between September 1943 to December 1944, 
and on active duty from April to June in 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  An unappealed December 1949 rating decision denied 
service connection for a heart disorder.

2.  The evidence submitted since the December 1949 rating 
decision is new and bears directly and substantially on the 
questions of whether the veteran's current heart disorder 
preexisted service and whether such disability was incurred 
in or aggravated by service.

3.  There is competent medical evidence of a nexus between 
the veteran's current heart disorder and service.


CONCLUSIONS OF LAW

1.  The December 1949 rating decision denying service 
connection for a heart disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the December 1949 rating decision 
is new and material, and the veteran's claim for service 
connection for a heart disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 
(1998).

3.  The claim of entitlement to service connection for a 
heart disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1998); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1998).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1998) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the Dallas, Texas VARO initially 
granted service connection for combined heart lesions, with 
aortic insufficiency and stenosis, in a June 1945 rating 
decision on the basis that this disorder had preexisted 
service and had been aggravated by service.  However, in a 
November 1947 rating action, the St. Louis VARO proposed 
severing service connection for this disability on the basis 
of evidence showing that the veteran had a congenital heart 
disorder and that such a disorder had not been aggravated by 
service.  This severance of service connection was 
effectuated in a February 1948 rating decision.  The veteran 
appealed this severance; however, in an August 1948 decision, 
the Board denied restoration of service connection for a 
heart disorder.  The RO confirmed the denial of service 
connection for a heart disorder in a December 1949 rating 
decision and informed the veteran of this decision in the 
same month.  No response was received from the veteran within 
one year of notification of this denial.  See 38 C.F.R. 
§ 20.302(a) (1998).

As the veteran did not initiate an appeal of the December 
1949 rating decision, that decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  As such, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the December 1949 rating decision.

The additional evidence includes statements from Marlou D. 
Davis, M.D., dated in December 1997 and April 1998, which 
reflect the view that the veteran's current cardiovascular 
disability was caused by a low grade infectious disease 
contracted in service and was not developmental in nature.  
The record also includes a March 1998 statement from Robert. 
D. Wiens, M.D., who indicated that a prior rating action 
stating that the veteran had a diagnosis of patent ductus 
arteriosus was inaccurate.  The Board observes that these 
statements are new to the record, and, in view of the 
standard for materiality set forth in Hodge, the Board finds 
that this new evidence bears directly and substantially on 
the questions of whether the veteran's current heart disorder 
preexisted service and whether such disability was incurred 
in or aggravated by service.  Accordingly, the veteran's 
claim for service connection for a heart disorder is 
reopened.

Having reopened the veteran's claim for service connection 
for a heart disorder, the Board observes that the next step 
following the reopening of the veteran's claim is 
consideration of the claim on a de novo basis.  In Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that once a 
claim for service connection has been reopened upon the 
presentation of new and material evidence, the VA must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Only after a determination that the claim is 
well grounded may the VA proceed to evaluate the merits of 
the claim, provided that the VA's duty to assist the veteran 
with the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991) has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Having 
reviewed the evidence of record, particularly the statements 
from Dr. Davis addressing the question of etiology, the Board 
finds that the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In other 
words, the Board finds that the veteran's claim is plausible 
and capable of substantiation.


ORDER

New and material evidence having been submitted to reopen a 
claim for service connection for a heart disorder, the claim 
is reopened.  

Evidence of a well-grounded claim for service connection for 
a heart disorder has been submitted, and to this extent, the 
appeal is granted.  


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  This duty includes 
securing private and VA medical records to which a reference 
has been made.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1993).  A review of the claims file suggests that there 
may be pertinent medical evidence that is not currently 
associated with the claims file.  During his January 1998 VA 
hearing, the veteran reported current treatment at the John 
Cochran VA Medical Center (VAMC) and past treatment at the 
Jefferson Barracks VAMC in St. Louis, Missouri.  Also, in his 
March 1998 statement, Dr. Wiens noted that he had 
"recently" cared for the veteran and could be contacted for 
further information.  Also, Dr. Davis indicated that the 
veteran had been his patient for 15 years, but those 
contemporaneous treatment records are not associated with the 
claims file.  Any corresponding records of this treatment 
should be obtained and associated with the veteran's claims 
file.

Furthermore, in view of the statements from Dr. Davis, 
described above, the Board finds that a medical opinion 
addressing the etiology of the veteran's current heart 
disorder should be obtained after all available medical 
records have been obtained and associated with the claims 
file.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO obtain and associate with the 
claims file all records pertaining to the 
veterans subsequent to his discharge from 
service in June 1945 from the John 
Cochran VAMC and the Jefferson Barracks.

2.  After securing the necessary 
releases, the RO should also request all 
available records of treatment pertaining 
to the veteran from Marlou D. Davis, M.D. 
and Robert D. Wiens, M.D.  

3.  Then, the RO should arrange for a 
cardiologist to review the veteran's 
entire claims file, particularly service 
medical records and the opinions of 
Marlou D. Davis, M.D. and Robert D. 
Wiens, M.D.  This cardiologist should 
provide an opinion as to the etiology of 
the veterans current heart disorder(s) 
and the etiology of the heart disorder(s) 
shown in service medical records.  In 
this regard, the examiner is requested to 
comment on whether the heart disorder(s) 
shown during service were congenital or 
developmental in nature, or preexisted 
service.  If the disorder is found to be 
congenital, developmental or preexisting 
in nature, the cardiologist should 
provide an opinion as to whether it is at 
least as likely as not that such disorder 
underwent a permanent worsening as during 
of service and whether any currently 
diagnosed heart disorder is etiologically 
related service and the symptomatology 
manifested therein.  If the disorder is 
not found to be congenital, developmental 
or preexisting in nature, the 
cardiologist should provide an opinion as 
to whether it is at least as likely as 
not that any currently diagnosed heart 
disorder is etiologically related service 
and the symptomatology manifested 
therein.  A complete rationale should be 
given for all opinions and conclusions 
expressed. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

